UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


    GALLARDO SOLIS,

                                         Plaintiff,                       19 Civ. 5383 (PAE)
                         -v-
                                                                                ORDER
    KEVIN MCALEENAN, Acting Secretary, U.S.
    Department of Homeland Security, et al.,

                                         Defendants.


PAUL A. ENGELMAYER, District Judge:

         On December 5, 2019, defendant filed a motion to dismiss the complaint under Rule 12

of the Federal Rules of Civil Procedure. Under Rule 15(a)(l )(B), a plaintiff has 21 days after the

service of a motion under Rule 12(b) to amend the complaint once as a matter of course.

         Accordingly, it is hereby ORDERED that plaintiff shall file any amended complaint by

December 26, 2019. 1 No further opportunities to amend will ordinarily be granted. If plaintiff

does amend, by January 16, 2020, defendant shall: (1) file an answer; (2) file a new motion to

dismiss; or (3) submit a letter to the Court, copying plaintiff, stating that they rely on the

previously filed motion to dismiss. 2

        It is further ORDERED that if no amended complaint is filed, plaintiff shall serve any

opposition to the motion to dismiss by December 26, 2019. Defendants' reply, if any, shall be

served by January 9, 2020. At the time any reply is served, the moving party shall supply the


1
 The Court stands ready to grant a request for an extension of time to amend the complaint or to
oppose the motion, given that the default briefing schedule sets a deadline for the day after
Christmas.
2
 If defendants file a new motion to dismiss or rely on their previous motion, plaintiffs
opposition will be due 14 days thereafter, and defendants' reply, if any, will be due seven days
after that.
Court with two (2) courtesy copies of all motion papers by mailing or delivering them to the

Thurgood Marshall United States Courthouse, 40 Centre Street, New York, New York 10007.


       SO ORDERED.




                                                           United States District Judge
Dated: December 5, 2019
       New York, New York




                                               2
